     Case 2:20-cv-00148-DPM-JTR Document 27 Filed 08/16/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

ADAM LANE
ADC #155843                                                 PLAINTIFF

v.                    No. 2:20-cv-148-DPM-JTR

GAYLON LAY, Warden, EARU;
EMMER BRANCH, Warden, EARU;
JAMES NEELY, Chaplain, EARU; and
ARLEN PARHAM, Chaplain, EARU                            DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Ray's unopposed partial
recommendation, Doc. 26.      FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes). Motion for summary judgment, Doc. 16,
denied.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
